DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 8, the limitation of “the information articles or at least one of the information articles provides information about the healthcare product” is indefinite because the applicant is claiming information about the healthcare product, but the healthcare product is not positively claimed as part of the invention.  The applicant is claiming an information about an inexistent product.  The claim is indefinite because it is unclear how the applicant is claiming an information about a feature that is niot claimed as part of the invention.  Regarding claim 33, the limitation “the healthcare product in the container, wherein the healthcare product comprises a delivery device selected from the group consisting of a syringe, injector and autoinjector” is indefinite because it is unclear if the healthcare product has been positively claimed as part of the claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 16, 19, 21, 29-32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galm (5,884,770).
Claim 1
Galm discloses a product package comprising a container (50) capable of containing a healthcare product, and an information unit (defined by combination of 30 and 40) which is located inside the container, wherein the information unit comprises a carrier (40) and at least two information articles (30) attached to the carrier (see figure 2 and column 4 lines 39-44 and lines 54-57), wherein each of the at least two information articles is a leaflet (see figure 1) which is in a folded-up state, wherein the at least two information articles are releasably attached to a common side of the carrier and arranged in a stack.  
Claim 2
Galm further discloses the carrier is a backing card (see figure 2).
Claim 6
Galm further discloses the carrier has an end which is located adjacent an opening of the container (see figure 2).
Claim 7
Galm further discloses the at least two information article are made from paper (column 3 lines 49-51).
Claim 16
Galm further discloses the container is a box (see figure 2).
Claim 19
Galm further discloses the information unit consists only of the carrier and the information articles as component parts (see figure 2).
Claim 21
Galm further discloses the carrier is in a collapsed state and movable to an extended state.  Galm discloses the carrier being an envelope, wherein figure 2 shows the carrier/envelope including a closing flap in which the carrier/envelope is in collapsed state when the flap is in closed position and an extended state when the flap is in open position to receive the information unit.

Galm discloses a product package comprising a container (50) capable of containing a healthcare product, and an information unit (defined by combination of 30 and 40) which is located inside the container, wherein the information unit comprises a carrier (40) and at least two information articles (30) attached to the carrier (see figure 2 and column 4 lines 39-44 and lines 54-57), wherein each of the at least two information articles is a leaflet (see figure 1) which is in a folded-up state, wherein the at least two information articles are releasably attached to a common side of the carrier and arranged in a stack.  Galm discloses each of the information articles are attached to the carrier by walls and closure flap (54) of the container (see figure 2).  Galm further discloses the information unit does not include means enclosing the at least two information articles; and wherein the common side of the carrier is a top side, wherein a first one of the at least two information articles is a bottommost information article in the stack and is releasably attached to the top side of the carrier, and wherein a second one of the at least two information articles is a topmost information article in the stack and is releasably attached to a top side of the information article in the stack immediately behind it (see figure 2).
Claim 30
Galm further discloses the stack includes at least one additional said information article (defined by any of the middle information articles 30 between the topmost and bottommost of the information articles 30), wherein the at least one additional information article is an intermediate information article in the stack which is sandwiched between the topmost and bottommost information articles, and wherein each 
Claim 31
Galm discloses a product package comprising a container (50) capable of containing a healthcare product, and an information unit (defined by combination of 30 and 40) which is located inside the container, wherein the information unit comprises a carrier (40) and at least two information articles (30) attached to the carrier (see figure 2 and column 4 lines 39-44 and lines 54-57), wherein each of the at least two information articles is a leaflet (see figure 1) which is in a folded-up state, wherein the at least two information articles are releasably attached to a common side of the carrier and arranged in a stack.  Galm discloses each of the information articles are attached to the carrier by walls and closure flap (54) of the container (see figure 2).  Galm further discloses the information unit does not include means enclosing the at least two information articles; wherein the common side of the carrier is a top side, and wherein a first one of the at least two information articles is releasably attached to the top side of the carrier and a second one of the at least two information articles is releasably attached to a top side of the first information article (see figure 2).
Claim 32
Galm discloses a product package comprising a container (50) capable of containing a healthcare product, and an information unit (defined by combination of 30 and 40) which is located inside the container, wherein the information unit comprises a carrier (40) and at least two information articles (30) attached to the carrier (see figure 2 and column 4 lines 39-44 and lines 54-57), wherein each of the at least two information articles is a 
Claim 38
Galm further discloses the carrier is a quickstart guide.  Galm discloses the envelope also including indicia/picture printed on a surface (see column 4 lines 65-67 and column 5 line 1) which is considered as a quickstart guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Galm (5,884,770) as applied to claim 1 above.
Claims 3-5
Galm does not discloses dimensions of the carrier. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Galm having the desired dimensions, i.e. length, width, and thickness, for properly fitting a desired sized depending on the dimensions and size of the container to properly and provide easy insertion and removal of the information unit into the container.

Allowable Subject Matter
Claims 12-14, 17, 18 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/07/2021, with respect to the rejection(s) of claims 1, 2, 6-9, 12-14, 16-19, 21 and 38 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Galm (5,884,770).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736